Citation Nr: 1617199	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-05 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial schedular disability rating for anxiety disorder in excess of 30 percent from April 26, 2008 to October 5, 2009, in excess of 50 percent from October 6, 2009 to August 25, 2014; and in excess of 70 percent since August 26, 2014.

2.  Entitlement to an extraschedular rating for anxiety disorder.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel

INTRODUCTION

The Veteran had active service from November 1988 to February 1992 and from June 1998 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision the RO granted service connection for anxiety disorder and assigned a 30 percent rating, effective from April 26, 2008.

In July 2014, the Board remanded the case to the RO for further development.

Thereafter, in a November 2014 rating decision, the RO increased the rating from 30 to 50 percent effective from October 6, 2009; and to 70 percent effective August 26, 2014.  The initial rating claim remains on appeal as to the staged ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2015, the Veteran submitted a formal application for TDIU with a cover letter stating he had been unable to work since service due to his anxiety disorder.  Following issuance of a March 2015 letter providing notice of VA's duties to notify and assist, the RO denied the TDIU claim in a subsequent March 2015 rating decision.  The Veteran did not initiate an appeal to that decision.  Nonetheless, in the context of the present rating claim on appeal, on review of the evidence of record, the Board determines that it has jurisdiction to consider the issue of entitlement to TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

Additional VA treatment records have been associated with the claims file since the most recent supplemental statement of the case (SSOC); however, the additional records contained evidence which was merely either duplicative of previous evidence or not pertinent to the claim.

The issues of entitlement to an extraschedular rating and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  During the appeal period from April 26 2008 to February 21, 2010, the Veteran's anxiety disorder is productive of occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships; and is not productive of such impairment with deficiencies in most areas, an inability to establish and maintain effective relationships, or more severe impairment.

2.  During the appeal period since February 22, 2010, the Veteran's anxiety disorder is productive of occupational and social impairment with deficiencies in most areas, an inability to establish and maintain effective relationships; but is not productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating, and no more, for anxiety disorder from April 26, 2008 to October 5, 2009 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9413 (2015).

2.  The criteria for a disability rating in excess of 50 percent for anxiety disorder from October 6, 2009 to February 21, 2010 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9413 (2015).

3.  The criteria for a 70 percent disability rating, and no more, for anxiety disorder from February 22, 2010 to August 25, 2014 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9413 (2015).

4.  The criteria for a disability rating in excess of 70 percent for anxiety disorder from August 26, 2014 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard letter sent to the Veteran in May 2008 satisfied the duty to notify provisions regarding the claim decided here.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records and post-service treatment records have been obtained, including more recent records pursuant to the Board's remand.

In June 2008, October 2009, and August 2014, VA afforded the Veteran examinations of his anxiety disorder, the most one pursuant to the Board's remand.  These examinations are, in the aggregate, sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  In addition, these examination reports are supplemented by VA clinical records and the Veteran's description of symptomatology.  The record does not reflect a possible worsening of the anxiety disorder since the last VA examination so as to warrant another examination.  Thus, VA's duty to assist has been met.


II. Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

If there is a question as to which of two evaluations shall be applied, then the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  If after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, then such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's anxiety disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).  The Veteran's anxiety disorder is currently rated in three stages as 30 percent from April 26, 2008 to October 5, 2009, 50 percent from October 6, 2009 to August 25, 2014; 70 percent since August 26, 2014. 
 
Under Diagnostic Code 9413, pursuant to the general rating formula, a 30 percent disability rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2015).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)). 

A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Id.

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.
 
In Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), it was held that the symptoms listed in the Rating Schedule "are not intended to constitute an exhaustive list, but rather are to serve as example of the type and degree of the symptoms, or their effects, that would justify a particular rating."  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

III. Evidence

The primary probative evidence includes VA examination reports, VA treatment records and the Veteran's statements.

The report of the June 2008 VA examination shows that on mental status examination, the examiner reported that the Veteran was fully oriented to person place and time and was casually dressed and well groomed.  He was socially reserved with variable eye contact, and typically gave brief unelaborated responses to questions.  He appeared to have intact memory for both short and long-term information.  The Veteran's speech output was generally fluent and articulate with perhaps a lower than average range of vocabulary.  His thought form was logical and coherent with content relative to questions posed by the examiner. Affective expression was mildly blunted and the Veteran's mood was euthymic and serious.  He denied having any suicidal, homicidal or psychotic ideation or perceptions, and there was no evidence of any.  The Veteran's self-report suggested he had adequate judgment in his daily functioning and some insight into his psychological symptoms.  There were no apparent problematic characterological traits associated with his current functioning.  The examiner considered the information obtained to be a reliable self-report based of the Veteran's understanding of his history and current mental status.

The examiner found that the Veteran credibly reported having periodic upsetting memories, nightmares, sleep disturbance, and daily efforts to avoid thinking or talking about his Iraq experiences.  The examiner opined that based on all available information the Veteran's symptom presentation was best characterized as an Anxiety Disorder not otherwise specified (NOS) (subthreshold PTSD (posttraumatic stress disorder), of mild severity.  The report concludes with an Axis I diagnosis of anxiety disorder NOS (subthreshold PTSD); of mild severity rule out learning disabilities vs borderline intellectual functioning.  On Axis V the examiner estimated a GAF score of 65.

The report of an October 2009 VA examination shows that the Veteran was being treated and had been seen seven times by a VA medical doctor and had also seen a licensed social worker.  That medical doctor had diagnosed the Veteran with anxiety disorder NOS, depressive disorder NOS, and AXIS II avoidant personality disorder.  The Veteran was currently taking the psychiatric medications Sertraline and Carbamazepine.  He had not been receiving any non-VA mental health care and he had not been an inpatient.  The examiner noted that the Veteran was currently going to school at a community college studying for a degree in computer networking and telecommunications.  He was not presently working but had worked at a casino for seven or eight years until March 2009.  The Veteran stated that his ability to work was not affected by his psychiatric issues.

On mental status examination the Veteran was alert and oriented to time place and date.  He was casually dressed and well groomed.   The Veteran's psychomotor activity was retarded.  His eye-contact was fair, and his speech was slow and impoverished, there was minimal spontaneity, and it was of normal volume.  The Veteran's thought processes were generally within normal limits but they were slow and impoverished.  His thought content was fairly difficult to follow and frequently off the subject.  The Veteran appeared to be trying to be a reliable historian.  He described his mood as being okay.  His affect was restricted.  He denied most symptoms of psychosis and did not appear to be responding to internal stimuli.  He denied any current suicidal or homicidal ideation.  Psychological testing indicated some depression, anxiety, and the third highest score was for PTSD.

The October 2009 VA examination report contains an Axis I diagnosis of anxiety disorder, NOS, and sub-threshold PTSD; and contains a GAF score of 60.  The report contains a summary of findings that examination results indicated that the Veteran continued to meet criteria for anxiety disorder for his sub-threshold PTSD symptoms, and avoidant personality (by history).  The examiner opined that the Veteran's symptoms of anxiety appear to have stayed the same since his last VA examination, while noting that the Veteran's GAF score was adjusted slightly downward to more closely reflect his overall functioning.  The examiner opined that the Veteran's employability and quality of life were not impaired by the symptoms of his psychiatric condition.  

VA progress notes dated in October and November 2009 contain GAF scores of 55.  VA treatment records include a report of Psychiatry Partial Hospitalization (PPH) integrated discharge summary of treatment over several weeks from February 22, 2010 to March 18, 2010.  The report contains discharge diagnoses of anxiety disorder, not otherwise specified and depressive disorder not otherwise specified.  The report contains GAF scores of 34 on admission of 45 on discharge.  An associated treatment report dated February 22, 2010 contains a GAF score of 25.

A subsequent March 2010 VA mental health psychiatric evaluation report shows that the Veteran had a history of depressive and anxiety-related symptoms which emerged during his second tour of duty in Iraq.  Since his last visit in October 2009 he was admitted for inpatient psychiatry treatment he completed one week before.  He withdrew from school due to a pending divorce and an attempted suicide due to his wife's infidelity.  Presently he denied any lingering suicidal ideation, intent, or plan.  This report contains an impression that the Veteran had a history of depressive and anxiety-related symptoms.  He had recently attempted suicide via overdose, and was hospitalized.  Now on Zoloft, he noticed an improvement.  The examiner opined that the Veteran appeared to be at low risk of imminent harm to him or others, but that his long-term risk was elevated given his recent suicide attempt and suboptimal coping style.  The report contains a GAF score of 55.  An associated VA Social Worker Assessment contains a current GAF score of 60.

VA outpatient mental health treatment notes dated from March to July 2014 contain GAF scores ranging from 45 to 68.  A December 2010 VA mental health note shows that the Veteran had been fired from his job at a casino.  He was going through a divorce and living with his parents.  The Veteran denied having any current suicidal or homicidal ideation and the provider felt that the Veteran was not in immediate danger of harm to self or others.  The report contains a GAF score of 55.

The report of an August 2014 VA examination shows that the examiner identified two present mental disorder diagnoses conforming to DSM-5 criteria: unspecified anxiety disorder; and mild, provisional intellectual disability.  The examiner opined that the Veteran's occupational and social impairment was best summarized as occupational and social impairment with reduced reliability and productivity. 

The examiner concluded that the clinical interview, psychological assessment instruments, and available history were not consistent with a full diagnosis of PTSD.  Also, based on available information, the Veteran's symptoms were best characterized as an anxiety disorder NOS (subthreshold PTSD), of mild severity.  The examiner found that the Veteran currently denied symptoms suggestive of a current or previous major depressive episode or anxiety disorder, as well as other mental health diagnoses, substance abuse issues, or characterological disorders.  The diagnosis on Axis I was anxiety disorder NOS (subthreshold PTSD), mild severity; Rule out learning disabilities vs. borderline intellectual functioning; and on Axis V of GAF of 65.

IV. Analysis

During the appeal period since April 26, 2008, the probative evidence material to the claim on appeal primarily includes VA treatment records approximately during that period, and the reports of VA examinations in June 2008, October 2009, and August 2014.  These records contain reports of the veteran's psychiatric symptoms, all of which have been attributed to the service-connected anxiety disorder in the present determination.

Prior to February 22, 2010

Prior to February 22, 2010 the evidence including the Veteran's reports of symptoms were overall consistent albeit the VA examiner in October 2009 recorded that he had adjusted the Veteran's GAF score slightly downward from the earlier VA examination in June 2008 in order to more closely reflect his overall functioning.  

During both examinations and in VA treatment records dated prior to February 22, 2010, the assigned GAF scores ranging from 60 to 65 reflect the medical professionals' estimations that the Veteran's psychiatric condition symptoms were mild to moderate in severity.  These scores also reflect some difficulty in social, occupational, or social functioning (GAF of 65), and also reflect a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (GAF of 60).

During this period the Veteran was not working; however, he was attending school at a community college studying for a degree in a technical field.  On this basis, the Veteran's absence from his previous occupation or job to some extent reflects a reduced reliability and productivity during the period prior to February 22, 2010.

During the October 2009 VA examination, the Veteran's symptoms included slow and impoverished speech, minimal spontaneity, fairly difficult to follow thought content that was frequently off the subject, and restricted affect.  The Veteran was on psychiatric medications but had not received inpatient care.

Based on the foregoing, during the appeal period prior to February 22, 2010, after affording the Veteran the benefit of the doubt, the evidence reflects that the Veteran's anxiety disorder symptoms overall were productive of occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  

During this period, the symptoms do not, however, more nearly approximate or equate to the criteria for a rating higher than 50 percent during the appeal period prior to February 22, 2010.  At both VA examinations in June 2008 and October 2009, the Veteran reported he had no suicidal or homicidal ideation, and GAF scores assigned and other findings do not reflect deficiencies in most areas, or an inability to establish and maintain effective relationships, or more severe impairment.  

After affording the Veteran's claim the benefit of the doubt, the evidence warrants a 50 percent disability for anxiety disorder during that appeal period from April 26, 2008 to October 5, 2009.  For reasons discussed above, a rating in excess of 50 percent is not warranted for the anxiety disorder for any part of the appeal period from April 26, 2008 to February 21, 2010.
Since February 22, 2010

VA treatment records show that the Veteran underwent psychiatry partial hospitalization from February 22, 2010 to March 18, 2010 associated with an attempted suicide.  During that treatment, providers estimated his present GAF score variously as 34 on admission, 25, and 45 on discharge.  

These assessments reflect treatment providers' opinions indicating that the psychiatric symptoms are severe; and could indicate suicidal preoccupation or inability to function in almost all areas (GAF of 25); some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (GAF of 34); and serious symptoms including suicidal ideation or serious impairment in social, occupational, or school functioning no friends, unable to keep a job (GAF of 45).  Indeed, VA treatment records in March 2010 show that the Veteran had withdrawn from school and had attempted suicide, albeit in part due to contemporaneous stressors associated with a pending divorce due to infidelity of his then wife.  

During the appeal period since February 22, 2010, the evidence reflects that the Veteran's anxiety disorder symptoms overall have been productive of occupational and social impairment with deficiencies in most areas, an inability to establish and maintain effective relationships and severe impairment of social and industrial adaptability.  On review of the totality of the clinical evidence and lay evidence from the Veteran, and after affording the Veteran's claim the benefit of the doubt, the evidence warrants a 70 percent disability for anxiety disorder during the appeal period from February 22, 2010 to August 25, 2014.  

The evidence, however, does not show that the psychiatric disability was productive of total occupational and social impairment or total social and industrial inadaptability at any time during the period since February 22, 2010.  There is no evidence of such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9413.

Concluding Matters

In sum, the Board has increased the Veteran's rating for certain periods of the staged rating.  A 50 percent disability rating, and no more, is warranted for anxiety disorder for the period from April 26, 2008 to October 5, 2009.  A 70 percent disability rating, and no more, is warranted for anxiety disorder for the period from February 22, 2010 to August 25, 2014.  

Moreover, even higher ratings were not granted.  A disability rating in excess of 50 percent for anxiety disorder is not warranted for the period from April 26, 2008 to February 21, 2010.  A disability rating in excess of 70 percent for anxiety disorder is not warranted for the period since February 22, 2010.  

Other than the grants above, the preponderance of the evidence is against any further grant of a higher disability rating for anxiety disorder at any time; there is no doubt to be resolved; and any higher disability rating is not warranted at any time during the appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

A schedular disability rating of 50 percent for anxiety disorder from April 26, 2008 to October 5, 2009 is granted, subject to the laws and regulations governing the payment of monetary awards.

A schedular disability rating in excess of 50 percent for anxiety disorder from October 6, 2009 to February 21, 2010 is denied.

A schedular disability rating of 70 percent for anxiety disorder from February 22, 2010 to August 25, 2014 is granted, subject to the laws and regulations governing the payment of monetary awards.

A schedular disability rating in excess of 70 percent for anxiety disorder from August 26, 2014 is denied.


REMAND

Entitlement to a TDIU may be an element of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where an appellant: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In the present case addressing the claim for higher initial staged ratings for anxiety disorder, as discussed above, the Veteran has indicated and there is some clinical evidence suggesting that he may be unable to work due to his psychiatric disability symptoms.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 135 (Fed. Cir. 2013). However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Board finds that an opinion as to the functional effects of the Veteran's service-connected disabilities is warranted.

Furthermore, for an earlier time period the Veteran's percentage ratings did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations, but the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service (Director) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015) (Board is authorized to award extraschedular TDIU after obtaining the Director's decision).

Therefore, upon remand, if the evidence reflects that the Veteran is unemployable due to his service-connected disabilities and there is any period that he was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), then the RO shall refer the case to the Director for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected anxiety disorder and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.  

Accordingly, this issue is REMANDED for the following actions:

1.  The claims file shall be forwarded to a VA medical professional with appropriate expertise to assess the impact of the Veteran's service-connected psychiatric disability and other service-connected disabilities on his ability to secure and follow substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner must comment on the impact of the service-connected anxiety disorder, alone or in combination with the Veteran's other service-connected disabilities, on his ability to secure and follow substantially gainful employment.  A complete rationale or explanation must be provided for any opinions.  Note that the Veteran's other service-connected disabilities consist of: right shoulder strain, right ankle strain, left ankle strain, tinnitus, bilateral hearing loss, and bilateral hernia scars.  

2. Thereafter, if the evidence reflects that the Veteran was unemployable due to his service-connected disabilities and there is any period when he was unemployable and did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the RO shall refer the case to the Director for consideration of entitlement to a TDIU during those periods pursuant to the provisions of 38 C.F.R. § 4.16(b).
 
3.  Finally, readjudicate the appeal of the extraschedular rating and the TDIU issue.  Thereafter, if a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity respond; and then return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


